Citation Nr: 1532598	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for joint pains in the fingers of both hands, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to environmental hazards.  

5.  Entitlement to service connection for hypertension, to include as due to exposure to environmental hazards.    



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 and had active duty for training (ACDUTRA) from July 1992 to August 1992.  He had service in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claims of service connection for joint pains in the fingers of both hands, chronic fatigue syndrome, fibromyalgia, diabetes mellitus type II, and hypertension.  

The Veteran requested a Central Office Board hearing before a Veterans Law Judge in his July 2010 VA Form 9.  However, in September 2010 correspondence, the Veteran canceled his hearing request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

In December 2012, the Board determined that although the RO had adjudicated the Veteran's claim of joint pain in the fingers of both hands as a claim for service connection, a December 2003 Board decision had previously denied service connection for a chronic musculoskeletal disability manifested by multiple joint pain, to include in the finger joints.  Thus, the Board recharacterized the issue as a new and material claim.  The Board remanded the new and material claim, as well as the other service connection claims, for additional development.  

In May 2014, the Board reopened the claim for service connection for joint pains in the fingers of both hands and remanded the service connection claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The evidence is at least in relative equipoise as to whether joint pains in the fingers of both hands was incurred in service.  

3.  The evidence is at least in relative equipoise as to whether a disability manifested by fatigue was incurred in service.  

4.  The evidence is at least in relative equipoise as to whether fibromyalgia was incurred in service.

5.  The competent and probative evidence fails to link the Veteran's current diabetes mellitus type II to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for joint pains in the fingers of both hands have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

2.  The criteria for establishing service connection for a disability manifested by fatigue have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

3.  The criteria for establishing service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  

4.  The criteria for establishing service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decision to grant the claims for service connection for joint pains in the fingers of both hands, a disability manifested by fatigue, and fibromyalgia is completely favorable, no further action is required to comply with the VCAA and implementing regulations for these issues.

Regarding the claim for service connection for diabetes mellitus type II, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a December 2008 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2008 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical records, VA examination reports, lay statements, medical treatise information, and the Veteran's statements.  The Board finds that the July 2014 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinion regarding whether the Veteran's diabetes mellitus type II is due to service.     

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's current VA medical records and scheduling the Veteran for a VA examination to determine the etiology of his disability.  In response, the RO/AMC obtained the Veteran's updated VA medical records.  The Veteran was also scheduled for a July 2014 VA examination to determine the etiology of his disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date).  

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Joint Pain in the Fingers of Both Hands, Disability Manifested by Fatigue, and Fibromyalgia

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  The Veteran contends that his claimed disabilities are due to an undiagnosed illness.  

On VA examination in February 1995, the Veteran complained of aching in his fingers and wrists for the past 4 years.  After examination, he was diagnosed with status post old ununited fracture of the left navicular and degenerative joint disease of the right navicular.  

At a March 2009 VA examination, the Veteran reported that the onset of pain in his hands and fingers was in 1992.  He was diagnosed with degenerative joint disease of the wrists.  

On VA Gulf War examination in July 2014, the Veteran reported that he felt "like he just ran a marathon" at all times, and complained of near constant body aches/pains and joint pains.  With respect to the fibromyalgia, examination revealed that the Veteran currently had findings, signs, or symptoms attributable to fibromyalgia.  These symptoms included widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, headache, depression, and anxiety.  The Veteran's tender points for pain were located at his second ribs, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochangers, and knee, all bilaterally.  Regarding chronic fatigue syndrome, the examiner found that the Veteran's debilitating fatigue reduced his daily activity level to less than 50 percent of his pre-illness level and that this reduction of activity had been present for 6 months or longer.  Examination also revealed that the Veteran had findings, signs, and symptoms attributable to chronic fatigue syndrome.  These symptoms included debilitating fatigue, nonexudative pharyngitis, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, and sleep disturbance.  The examiner determined that the chronic fatigue syndrome restricted the Veteran's routine daily activities to 50 percent to 75 percent of the pre-illness level and that the fatigue symptoms resulted in periods of incapacitation over the past 12 months of at least 1 but less than 2 weeks.  Based on a review of the claims file and the results of the examination, the examiner concluded that the Veteran's musculoskeletal condition manifested by joint pain in the fingers and both hands, chronic fatigue symptoms, and fibromyalgia symptoms were part of a medically unexplained chronic multisystem illness.            

At an April 2015 VA Gulf War examination, the examiner found that the Veteran had no fibromyalgia identified by examination and that there was no fibromyalgia diagnosis, past or present.  She also did not find that the Veteran had chronic fatigue syndrome.  Finally, she diagnosed the Veteran with status post left wrist degenerative joint disease and degenerative joint disease in the right wrist.  The examiner opined that the Veteran's fibromyalgia, musculoskeletal pain in the hands, and fatigue were less likely than not caused by an undiagnosed condition or a chronic multisystem disease.  Regarding joint pain, she explained that this was best explained by the specific conditions affecting the Veteran's joints rather than an undiagnosed condition or chronic multisystem disease.  She found that the Veteran had degenerative joint disease of the right wrist and that the swelling he described was due to his uncontrolled hypertension and diabetes.  She indicated that the Veteran's neglect of control of his diabetes and hypertension for all of 2014 contributed to his feeling of fatigue as well as his musculoskeletal pains.  She also stated that there did not appear to be consistent complaints of muscle pain or muscle tenderness.  She noted that the Veteran was currently treated with an antidepressant medication, and that depression would be the most likely cause of fatigue for the Veteran, given that depression was commonly associated with fatigue.  Finally, the examiner found that the Veteran's condition had features of chronic fatigue syndrome, but that chronic fatigue was associated with migratory arthralgias and not osteoarthritis.  She explained that a review of the medical literature did not show that chronic fatigue was associated with osteoarthritis or degenerative joint disease, and that therefore, the Veteran's degenerative joint disease was unlikely to have been "caused by his service-connected chronic fatigue syndrome."  The examiner further indicated that because the Veteran did not bother to control his diabetes or hypertension, this would cause a lot of symptoms that would mimic chronic fatigue syndrome.     

The Veteran submitted lay statements from his wife and daughters dated in January 2009 and February 2013 in support of his claims.  The Veteran's wife indicated, in pertinent part, that she had known the Veteran for 26 years and that he had suffered from increased joint pain.  The Veteran's daughters reported that due to joint pain and fatigue, the Veteran did not have the energy to do maintenance on the house, stay out all day, fix or use his lawnmowers and four-wheelers, perform minor automobile maintenance, take care of the cattle herd on the family farm, operate the construction and farm equipment, or spend time with friends.  The Veteran only went out with his family once a week and had to spend the weekend resting in bed due to joint pain.  When he had been walking for more than a few hours, he would sweat and have to rest constantly, even in places with air-conditioning.  The Veteran's hands were reported to always be hurting, and he was observed to have difficulty in working with heavy machinery and in bending over and picking things up.  He took a lot of medication for his conditions and did not sleep very well.         

The Veteran also submitted medical treatise evidence regarding the effects of neurotoxic exposures on Gulf War veterans.  

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and service, the Board finds that the evidence is, at least, in relative equipoise.  

The July 2014 VA examiner's opinion that the Veteran's joint pain in the fingers of both hands, chronic fatigue symptoms, and fibromyalgia symptoms were part of a medically unexplained chronic multisystem illness was based on a detailed review of the claims file and examination of the Veteran, which reflected a knowledge of his in-service and post-service history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  While the July 2014 VA examiner did not provide as detailed a rationale for her opinion as the April 2015 VA examiner did, the Board notes that the July 2014 examiner's opinion is supported by the objective medical findings found on examination.    

The April 2015 VA examiner's opinion that the Veteran's joint pain, fatigue disability, and claimed fibromyalgia were not related to his period of service in Southwest Asia was also based on a detailed review of the claims file.  However, while the examiner reviewed the Veteran's claims file, the Board notes that she appeared to have focused on a November 2014 VA treatment report and the March 2009 VA examination.  Moreover, while she noted the Veteran's lay statements from his July 2014 VA examination, it is unclear whether she considered the objective findings from the July 2014 VA examination regarding fibromyalgia and chronic fatigue syndrome.  Moreover, although the April 2015 VA examiner provided a negative opinion for chronic fatigue syndrome and found that the Veteran's lack of control of diabetes and hypertension caused a lot of symptoms that would mimic chronic fatigue syndrome, she contradicted herself later on in the opinion, stating that the Veteran's degenerative joint disease was unlikely to have been "caused by his service-connected chronic fatigue syndrome (emphasis added)."       

On balance, the Board notes that the VA medical opinions that were obtained were both rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case.  Additionally, the opinions were both supported either by detailed rationale or objective examination findings.  For these reasons, the Board cannot find the negative April 2015 opinion to be more probative than that of the positive July 2014 opinion.  Similarly, the Board cannot find the positive July 2014 opinion to be more probative than that of the negative April 2015 opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's joint pain in the fingers of both hands, disability manifested by fatigue, and fibromyalgia were due to his period of service.        

In sum, the Board finds that the competent evidence of record shows that the Veteran's joint pain in the fingers of both hands, chronic fatigue symptoms, and fibromyalgia symptoms were part of a medically unexplained chronic multisystem illness.  Thus, the criteria for service connection for joint pain in the fingers of both hands, disability manifested by fatigue, and fibromyalgia have been met under the provisions of 38 C.F.R. § 3.317.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for joint pain in the fingers of both hands, disability manifested by fatigue, and fibromyalgia is warranted.  38 U.S.C.A. 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus Type II

The Veteran contends that his diabetes mellitus type II is due to exposure to environmental hazards during his period of service in the Southwest Asia theater of operations.  

Service treatment records are negative for any complaints, diagnoses, or treatment for diabetes mellitus type II.  In an April 1990 annual examination, the Veteran made no complaints about diabetes, and his endocrine system was found to have no abnormalities.  In April 1991, the Veteran was noted to have been examined within the past 12 months and considered to be physically qualified for separation from active duty.    

Post-service VA medical records dated from January 2008 to November 2014 show that the Veteran received intermittent treatment for diabetes mellitus type II.  

A January 2009 lay statement from the Veteran's wife indicated, in pertinent part, that the Veteran had developed type II diabetes in the past year.  She asserted that she and the Veteran believed that this had been brought on by something he had been exposed to during Desert Storm.  She stated that the Veteran had no family history of diabetes and that he had no history of diabetes prior to his exposure to the environmental hazards in service.  

On VA examination in July 2014, after review of the claims file and examination, the Veteran was diagnosed with diabetes mellitus type II.  The examiner opined that it was less likely than not that the Veteran's diabetes mellitus type II was due to Gulf War service.  She explained that there were multiple etiologies of this disease, such as family history, obesity, poor diet, and metabolic syndrome.  She noted that the Veteran did not have a family history, but that he was overweight and smoked.  She also noted that the Veteran's diabetes had not existed during his period of service.  She further reported that diabetes mellitus type II was very prevalent in the American population over the age of 40.  The examiner concluded that the etiology of the Veteran's diabetes mellitus type II was more likely metabolic syndrome.  

The Board also acknowledges that the Veteran also submitted medical treatise evidence regarding the effects of neurotoxic exposures on Gulf War veterans.  However, this treatise only provided general information with respect to health effects from neurotoxic exposure during the Persian Gulf War and are not specific to the facts of his case.  Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's diabetes mellitus type II and his military service. 

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of diabetes mellitus type II.  Moreover, at no time did any treating provider relate the Veteran's diabetes mellitus type II to his period of service.  However, the July 2014 VA examiner thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's diabetes mellitus type II was due to his period of active service.  Specifically, the July 2014 examiner noted that the Veteran's diabetes had not existed during his period of service.  She also explained that diabetes mellitus type II was very prevalent in the American population over the age of 40 and that there were multiple etiologies of this disease, such as family history, obesity, poor diet, and metabolic syndrome.  Given that the Veteran did not have a family history of diabetes, but was overweight and smoked, the examiner concluded that the etiology of the Veteran's diabetes mellitus type II was more likely metabolic syndrome.  For these reasons, the July 2014 VA opinion by the VA examiner is afforded great probative value.  

In addition, diabetes mellitus type II was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted for diabetes mellitus type II on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).     

As the Veteran has been diagnosed with diabetes mellitus type II, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2014) for diabetes mellitus type II.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran has not asserted having diabetes mellitus type II in service, nor has he asserted a continuity of symptomatology after discharge.  Indeed, in a January 2009 lay statement that was submitted in support of the Veteran's claim, the Veteran's wife indicated that the Veteran had developed diabetes mellitus type II only in the past year.  Moreover, the objective evidence of record does not show that the Veteran has continuously had diabetes mellitus type II since discharge from service.  Therefore, service connection for diabetes mellitus type II based on a theory of continuity of symptomatology is not warranted.              

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, diabetes mellitus type II falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran and his wife can competently report symptoms of fatigue, an actual diagnosis of diabetes mellitus type II requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current diabetes mellitus type II requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran and Veteran's wife believe that his current diabetes mellitus type II is due to service, to include exposure to environmental toxins, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and Veteran's wife's opinions as to the etiology of his current diabetes mellitus type II are not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence is of greater probative value than the lay contentions of the Veteran and Veteran's wife.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current diabetes mellitus type II to service, to include as due to exposure to environmental hazards.  Likewise, there is no competent and credible evidence indicating that the Veteran had diabetes mellitus type II that manifested to a compensable degree within a year following discharge from service.  Accordingly, service connection for diabetes mellitus type II is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for joint pain in the fingers of both hands, as part of a medically unexplained chronic multisymptoms illness, is granted.  

Entitlement to service connection for a disability manifested by fatigue, as part of a medically unexplained chronic multisymptoms illness, is granted.  

Entitlement to service connection for fibromyalgia, as part of a medically unexplained chronic multisymptoms illness, is granted.  

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to environmental hazards, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claim of service connection for hypertension.  

In a January 2009 lay statement, the Veteran's wife indicated that the Veteran had developed hypertension in the past year "from increased stress."  Given that the Veteran is service-connected for posttraumatic stress disorder (PTSD), the Board finds that the theory of service connection for hypertension, as secondary to service-connected PTSD, has been raised by the record.  

In July 2014, the Veteran underwent a VA examination to determine whether his hypertension was related to his period of service, to include exposure to environmental toxins.  Although the examiner opined that it was less likely than not that the Veteran's hypertension was due to his period of active service, she did not provide an opinion regarding whether the Veteran's hypertension was due to or aggravated by his service-connected PTSD.    

Given the above, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran's hypertension is due to or aggravated by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the the Veteran has not yet been notified regarding the criteria for establishing secondary service connection for hypertension.  On remand, the Veteran should be so notified.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for secondary service connection for hypertension.  The Veteran should also be provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hypertension.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran's hypertension is related to his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should address the following: 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to the service-connected PTSD.  

b)  If not due to the service-connected PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.     

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


